Case: 18-40490      Document: 00514776253         Page: 1    Date Filed: 12/28/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 18-40490                             FILED
                                 Conference Calendar                 December 28, 2018
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

OSCAR GARCIA-GONZALEZ, also known as Jesus Lopez-Herrera, also
known as Roberto Cabanas-Quebedo,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:18-CR-53-1


Before DAVIS, JONES, and DUNCAN, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Oscar Garcia-
Gonzalez has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores,
632 F.3d 229 (5th Cir. 2011). Garcia-Gonzalez has not filed a response. We
have reviewed counsel’s brief and the relevant portions of the record reflected



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40490    Document: 00514776253     Page: 2   Date Filed: 12/28/2018


                                 No. 18-40490

therein. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2